DETAILED ACTION
1.	Applicant's amendment filed on September 23, 2021 has been entered.  Claims 1-40 are pending.  Claims 1-20 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed September 23, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 21-40 are allowed for the reasons argued by Applicants on pages 9-13 of Remarks, filed November 18, 2020 and page 2 of Remarks, filed September 23, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Wong; Erick et al. (US 20150046339 A1) discloses embodiments are described that are directed to optimizing the provisioning of payment account credentials to mobile devices utilizing mobile wallets. In some embodiments, one of multiple provisioning schemes may be selectively chosen for payment account credential provisioning based upon a determined risk involved with a particular provisioning request. A low risk provisioning request leads to an immediate provisioning of a payment credential, whereas a provisioning request of high risk results in the provisioning request being denied. In some embodiments, medium risk provisioning requests will cause an additional user authentication to be performed before the payment account provisioning is finalized. The additional user authentication may occur using a separate communication channel than the channel in which the provisioning request was received.
The prior art of record TARRANCE; KELVIN et al. (US 20070162961 A1) discloses Identification authentication methods and systems are provided. In accordance with some embodiments, a user can verify or authenticate an item to ensure if the item is 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Wong; Erick et al. (US 20150046339 A1), and further in view of TARRANCE; KELVIN et al. (US 20070162961 A1), do not disclose these specific limitations of identifying, by the server computer, that the merchant website accessed by the user is a token-aware website configured to accept a token cryptogram to facilitate the payment transaction in data fields of a webpage of the merchant website by identifying a unique identifier of the merchant website and transmitting the unique identifier of the merchant website to a processing network to verify the unique identifier of the merchant website; providing, by the server computer, a transaction data identifier to the merchant website, wherein the transaction data identifier identifies underlying payment transaction data and is associated with the credentials; receiving, by the server computer, a confirmation that the payment transaction data identified by the transaction data identifier is approved by the user to complete the payment transaction; transmitting, by the server computer, a token and a cryptogram request comprising the unique identifier of the merchant website to the processing network, wherein the token is linked to the payment transaction data identified by the transaction data identifier (emphasis added), as set forth in claim 21, similar to claims 29 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        October 8, 2021